Citation Nr: 0840289	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-14 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to December 
1966.  

The matter of increased initial rating for PTSD came to the 
Board of Veterans' Appeals (Board) from a May 2005 rating 
decision by a Department of Veterans Affairs (VA) Regional 
Office (RO).  The matter of TDIU came to the Board from a 
July 2006 rating decision by a VA RO.  These matters were 
remanded in July 2008.  A review of the record shows that the 
RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The veteran testified at a hearing before the Board in 
September 2008.  


FINDINGS OF FACT

1.  The veteran's PTSD is not productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

2.  The veteran's service-connected disabilities do not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2008).

2.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  With regard to the TDIU issue, the notification 
obligation was accomplished by way of a letter from the RO to 
the veteran dated in May 2006.  With regard to the PTSD 
issue, the notification obligation was accomplished by way of 
a letter from the RO to the veteran dated in January 2007.  
The VCAA letters notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in January 2007 was not given 
prior to the first AOJ adjudication of the PTSD claim, the 
notice was provided prior to initial certification of the 
veteran's claim to the Board.  The contents of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

In July 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating, 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for PTSD originates, however, from the 
grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable to the PTSD 
claim.  

The Board is cognizant that a TDIU claim is a type of 
increased rating claim, and that certain notice requirements 
pertain to increased rating claims.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008).  The dispositive issue in 
this case concerns whether the veteran is medically incapable 
of obtaining and maintaining substantially gainful employment 
due to his service connected disability, notice of which was 
provided in the pre-adjudicatory VCAA notice.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran's post-
service VA medical records are on file, as are several VA 
examination reports with regard to the issue of PTSD.  There 
is no indication of relevant, outstanding records which would 
support the appellant's claim.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  VA has provided the 
veteran with examinations to determine the current nature and 
severity of his service-connected PTSD.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the veteran and no further action is necessary to meet the 
requirements of the VCAA.  

Higher Initial Rating for PTSD

Criteria & Analysis

A May 2005 rating decision granted service connection for 
PTSD and assigned a 50 percent disability rating effective 
December 12, 2002 under Diagnostic Code 9411.  The veteran 
expressed disagreement with that initial evaluation.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, 
as in the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Under Diagnostic Code 9411, the criteria for mental 
disorders, including PTSD, is as follows:

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130. 

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

The veteran underwent a VA examination in April 2005.  He 
stated that he preferred to be alone and tried at all costs 
to be alone.  He claimed that he was depressed and 
experienced irritability.  He reported that his marriage was 
"fair when I'm not depressed or out of control but very 
strained when I'm depressed.  My wife says I am always angry 
and easily agitated."  He stated that he had a good 
relationship with his daughter from his first marriage and 
fair relationships with two daughters from his second 
marriage.  He reported thoughts of suicide and homicide in 
the past but not at present.  

Upon mental status evaluation, the veteran was oriented to 
time, place, person, and purpose.  His appearance and hygiene 
were appropriate.  He was able to communicate effectively and 
speech was normal in rate and volume.  The veteran denied any 
panic attacks.  His thought processes showed obsession with 
thoughts of Vietnam and concern for his own feelings since 
Vietnam.  He had some suicidal and homicidal thinking in the 
past but denied any such present symptomatology.  The 
examiner diagnosed chronic, ongoing PTSD and assessed a GAF 
score of 55.  The examiner stated that the veteran had great 
difficulty relating to others and tended to isolate because 
of his PTSD.  

The veteran underwent another VA examination in May 2006.  He 
reported that he continued to have depression defined as 
irritability and a general sense of uneasiness and 
volatility.  He stated that he became fully self-employed in 
January 2005 when his inability to tolerate the company of 
coworkers became very obvious to himself and to his employer.  
He reported that he worked seldom, perhaps as few as one day 
per week.  He stated that he lost his confidence as a master 
electrician and had trouble concentrating because of the 
danger of the work about which he had become very 
preoccupied.  He was unable to describe when he began working 
so little, but described his occupational adaptation as 
having been difficult for years.  He claimed that he became 
even more socially isolated after his wife was killed in an 
automobile accident in May 2005.  He stated that he still had 
contacts with his 3 daughters and 4 grand-daughters, talking 
to each weekly and visiting with each biweekly.  He reported 
that these were his primary social contacts, beside his 
fishing trips.  The examiner continued the diagnosis of 
chronic PTSD and assessed a GAF score of 60, noting moderate 
difficulty in social and occupational functioning.  

After considering the totality of the evidence in this case, 
it is clear that the veteran suffers mild to moderate PTSD 
impairment, and the veteran has already been assigned a 50 
percent rating in recognition of such impairment.  However, 
the regulatory criteria for a rating greater than 50 percent 
have not been met. 

The veteran has not been noted to have such symptoms as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  For example, the April 2005 VA examiner noted that 
the veteran's thought processes showed obsession with 
thoughts of Vietnam and concern for his own feelings since 
Vietnam, but there is no evidence of obsessional rituals.  
The veteran communicated effectively with the April 2005 VA 
examiner.  The April 2005 examiner noted that the veteran was 
oriented to time, place, person, and purpose.  The April 2005 
VA examiner also noted that the veteran's appearance and 
hygiene were appropriate.

On the other hand, the veteran exhibited depression, which is 
reflected in the April 2005 and May 2006 VA examination 
reports.  Although the veteran reported at the April 2005 
examination that he had some suicidal and homicidal thinking 
in the past, he denied any such present symptomatology.  The 
veteran also exhibited impaired impulse control and 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).  For example, he reported 
irritability and difficult occupational adaptation at the May 
2006 VA examination.  Moreover, the veteran has shown 
moderate difficulty in social functioning.  

The evidence does suggest that the veteran has some symptoms 
listed under the criteria for a rating greater than 50 
percent, such as depression, impaired impulse control, and 
difficulty in adapting to stressful circumstances.  However, 
the majority of reported PTSD symptoms are fully contemplated 
by the existing 50 percent rating.  The Board is unable to 
find that the PTSD disability picture more nearly 
approximates the criteria for the next higher rating of 70 
percent at any time during the period covered by this appeal.  
Fenderson.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran has not been hospitalized 
for his PTSD.  The effect of his PTSD on his ability to hold 
employment appears to be contemplated by the currently 
assigned 50 percent rating.  Therefore, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



TDIU

Criteria & Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

Here, the veteran's only service-connected disability, PTSD, 
is evaluated as 50 percent disabling.  As such, he does not 
meet the threshold requirements under 38 C.F.R. § 4.16(a).  
However, the Board must still consider whether the competent 
evidence otherwise demonstrates that the veteran is unable to 
secure or follow a substantially gainful occupation.  If such 
is shown, then the case would be referred to the Director, 
Compensation and Pension Service for extra-schedular 
consideration.  See 38 C.F.R. § 4.16(b).

In determining whether the veteran is able to secure and 
follow a substantially gainful occupation, consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

A review of the objective evidence does not support the 
veteran's claim of unemployability.  To the contrary, the May 
2006 VA examiner stated that the veteran had only moderate 
difficulty in occupational functioning.  Thus, the May 2006 
VA examination did not result in a finding that the veteran's 
service-connected disability precluded substantially gainful 
employment.  

The veteran himself believes that he is unable to obtain and 
maintain substantially gainful employment due to his service-
connected disability, but he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the evidence of record does not demonstrate 
that the veteran is unable to obtain or maintain 
substantially gainful employment solely as a result of his 
service-connected disabilities.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A higher initial rating for service-connected PTSD is not 
warranted.  

Entitlement to TDIU is not warranted.

The appeal is denied as to both issues.  



____________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


